Exhibit 10.1

OREXIGEN THERAPEUTICS, INC.

Recoupment Policy Acknowledgement

On April 14, 2014, the Compensation Committee of the Board of Directors of
Orexigen Therapeutics, Inc. (the “Company”) adopted the Orexigen Therapeutics,
Inc. Recoupment Policy (as it may be amended from time to time, the “Policy”).
The Policy is attached hereto as Annex A.

By signing below, you hereby acknowledge and agree that:

 

  •   You are subject to the Policy;

 

  •   You have received and have had an opportunity to review the Policy;

 

  •   The compensation and other amounts subject to the Policy (“Compensation”)
may be subject to forfeiture and/or reimbursement as determined by the Company’s
Compensation Committee of the Board of Directors (the “Compensation Committee”);

 

  •   In the event it is determined by the Compensation Committee that any
Compensation must be forfeited or reimbursed to the Company, you will promptly
take any action necessary to effectuate such forfeiture and/or reimbursement;

 

  •   The Company will be entitled to withhold from any amounts otherwise
payable to you, including “wages” to the extent permitted by applicable law,
such amounts as may be necessary in order to satisfy any obligations you may
have as a result of the application of this Policy, except to the extent such
withholding or offset would cause the imposition of additional taxes and/or
penalties to you under Section 409A of the Internal Revenue Code;

 

  •   The Policy applies to the Compensation notwithstanding the terms of the
compensation plan or agreement under which it is granted, the terms of any
employment agreement to which you are a party, or otherwise ; and

 

  •   Any determinations of the Compensation Committee shall be conclusive and
binding on you and need not be uniform with respect to each individual covered
by the Policy.

In addition, you hereby acknowledge and agree that any Compensation may be
subject to reimbursement and/or forfeiture pursuant to applicable law under
circumstances that are different from those applicable under the Policy, and you
consent to application of any such reimbursement or forfeiture. You further
agree that any amendments to the Policy, including any amendments to comply with
applicable law, will be applicable to you.

The Policy and this Acknowledgement will be governed by and construed in
accordance with the internal laws of the State of California, without regard to
principles of conflict of laws which could cause the application of the law of
any other jurisdiction.

If the terms of the Policy and this Acknowledgement conflict, the terms of the
Policy shall prevail.

By signing below, you agree to the application of the Policy to you and to the
other terms of this Acknowledgement.

Acknowledged and agreed as of                     , 2014:

 

Executive



--------------------------------------------------------------------------------

ANNEX A

OREXIGEN THERAPEUTICS, INC. RECOUPMENT POLICY



--------------------------------------------------------------------------------

OREXIGEN THERAPEUTICS, INC.

Recoupment Policy

The Compensation Committee (“the Compensation Committee”) of the Board of
Directors (the “Board”) of Orexigen Therapeutics, Inc. (the “Company”) believes
it is appropriate for the Company to adopt the following recoupment policy (the
“Policy”) to be applied to Company officers who are subject to Section 16 of the
Securities Exchange Act of 1934, as amended (each, an “Executive”):

If the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement as a result of Misconduct
(as defined below) by an Executive, then the Compensation Committee may take any
or all of the following actions with respect to the Executive or Executives
engaging in or otherwise accountable for such Misconduct: require reimbursement
or forfeiture of all or a portion of any bonus or other incentive cash
compensation awarded to or received by such Executive, in each case during the
12-month period following the filing of the erroneous financial statement. For
purposes of this policy, “Misconduct” shall mean fraud, intentional misconduct
or gross negligence, as determined in the sole discretion of the Board (or
designated Committee).

In determining whether to require reimbursement or forfeiture and, if so, the
amount of such reimbursement or forfeiture, the Board (or Board committee) shall
take into account such factors as it deems appropriate, including (A) whether
any bonus, incentive or equity compensation earned with respect to the period
covered by the restatement was based on the achievement of specified performance
targets and, if so, whether any such compensation would have been reduced had
the financial results been properly reported at the time such compensation was
determined, (B) the Executive’s involvement in and accountability for the
Misconduct that directly or indirectly resulted in the need to prepare the
restatement (C) the likelihood of success in seeking reimbursement or forfeiture
under governing law relative to the effort involved, (D) whether the assertion
of a reimbursement or forfeiture claim may prejudice the interests of the
Company in any related proceeding or investigation, or otherwise, (E) whether
the expense of seeking reimbursement or forfeiture is likely to exceed the
amount sought or likely to be recovered, (F) the passage of time since the
occurrence of the act in respect of the applicable Misconduct, (G) any pending
or threatened legal proceeding relating to the applicable Misconduct, and any
actual or anticipated resolution (including any settlement) relating thereto,
(H) the tax consequences to the affected Executive and (I) such other factors as
it may deem appropriate under the circumstances.

Any determination of the Compensation Committee shall be conclusive and binding
on the Company and the applicable Executives. The determination of the
Compensation Committee need not be uniform with respect to one or more
Executives.

This Policy shall apply to bonus and other incentive cash compensation awarded
to or received by each Executive from and after the date of adoption of this
Policy by the Compensation Committee.